Citation Nr: 1606826	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-03 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to September 2005 with service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2015, the Veteran presented sworn testimony during a Travel Board hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's currently diagnosed right ear hearing loss likely had its onset in active service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was afforded a VA audiological examination in June 2011.  The examiner noted the Veteran's inservice noise exposure and inservice complaints of subjectively decreased hearing.  She also noted a word recognition score of 92 percent for the right ear and that he had difficulty understanding speech in various situations.  This speech recognition score meets the VA criteria for a hearing loss disability.  38 C.F.R. § 3.385 (2015).

The VA examiner provided a positive nexus opinion for the Veteran's tinnitus, but concluded that his difficulty understanding speech was potentially a result of his service-connected posttraumatic stress disorder (PTSD), not a hearing loss disability.  She concluded that his hearing mechanism was functioning normally, but was affected by his PTSD.  The Board has significant concerns about this opinion, as there is no evidence that the examiner, an audiologist, is trained or qualified to attribute symptoms to a psychiatric diagnosis.  However, rather than remand the right ear claim for an addendum opinion, the Board will accept the evidence of inservice noise exposure and subjective hearing complaints, current diagnosis of hearing loss for VA purposes, positive nexus opinion for tinnitus based on inservice noise exposure, and the Veteran's credible statements regarding the onset of his hearing loss and history of noise exposure/inservice hearing loss.  The evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current right ear hearing loss is related to his military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2015); 38 C.F.R. § 3.303 (2015).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for right ear hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is granted.


REMAND

Although service connection has been granted for right ear hearing loss, there is no current diagnosis of hearing loss for VA purposes for the left ear.  The Veteran indicated at his October 2015 Board hearing that he would be seeking private audiological treatment that would show a current left ear hearing loss as well.  He intimated that there has been a worsening of his hearing acuity in his right ear, and that he may now meet the requirements for hearing loss under 3.385.  However, no such evidence has been submitted by the Veteran or obtained by VA.  The case must be remanded to obtain any outstanding private audiological treatment records.  If there are no such records available, the Veteran must be afforded a new VA examination to determine whether he now has hearing loss for VA purposes. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter asking him to identify and provide a signed release of information (VA Form 21-4142) for any records relating to his audiological treatment, including any recent audiograms.  If he returns a signed release of information, attempt to obtain and associate with the claims file any private treatment records.  All attempts to obtain these records should be documented in the claims file.  If the AOJ is unable to obtain any additional records, this must be noted in the claims file and the Veteran must be notified of such.  

2.  If the Veteran does not identify any private audiological treatment records or audiograms, schedule him for a VA audiological examination at a VA Medical Center other than the one in Birmingham, Alabama.  All appropriate audiometric testing should be performed to determine whether the Veteran currently has left ear hearing loss for VA purposes.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the left ear hearing loss claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


